Veteran’s pension claim; Court of Claims — jurisdiction.— Plaintiff, who sustained injuries as a result of enemy artillery fire in World War I and was discharged from the Army in 1919, sues to secure a determination that he was permanently and totally disabled and to obtain an increase in his Veterans Administration disability rating and pension from its present rate to 100 percent. The case came before the court on defendant’s motion to dismiss the petition and plaintiff’s opposition thereto. Upon consideration thereof, together with oral argument of counsel, the court, on April 14,1961, dismissed the petition on the ground that it lacked jurisdiction over plaintiff’s claims.